Eberhardt, Judge.
Service or a waiver or acknowledgment of service pursuant to Code § 6-911, as amended (Ga. L. 1953, Nov.-Dec. Sess., p. 456) or Code § 6-912 of a bill of exceptions within ten days after the same has been certified by the trial judge is essential to give this court jurisdiction of the writ of error. Folsom v. Rountree Grocery Co., 89 Ga. App. 662 (80 SE2d 492) and cases cited therein. Where, as here, *399it does not appear that the certified bill of exceptions has been served, or that there has been an acknowledgment or waiver of service, a motion to dismiss the writ of error will be sustained. Folsom v. Rountree Grocery Co., supra.
Decided September 21, 1961.
Wilbur B. Nall, for plaintiff in error.
Robert H. Herndon, James M. Watts, contra.

Writ of error dismissed.


Carlisle, P. J. and Nichols, J. concur.